United States Securities and Exchange Commission Washington, DC 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) December 3, 2010 PERFICIENT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-15169 74-2853258 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 520 Maryville Centre Drive, Suite 400, Saint Louis, Missouri (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code(314) 529-3600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS (d) On December 3, 2010, Edward L. Glotzbach and James R. Kackley were appointed to the Board of Directors of Perficient, Inc. (the “Company”).Mr. Glotzbach and Mr. Kackley will be compensated in accordance with the Company's non-employee director compensation policy as more fully described in the Company's proxy statement filed with Securities and Exchange Commission on April 19, 2010.Mr. Glotzbach will serve on the Compensation Committee and Mr. Kackley will serve on the Audit Committee and the Nominating and Corporate Governance Committee of the Board of Directors. ITEM 7.01 REGULATION FD DISCLOSURE On December 3, 2010, the Company issued a press release announcing the appointment of Edward L. Glotzbach and James R. Kackley to the Company’s Board of Directors. The press release is furnished as Exhibit99.1 to this Current Report on Form 8-K and is incorporated by reference into this Item 7.01. In accordance with General Instruction B.2 of Form 8-K, the foregoing information in this Item7.01 and the attached Exhibit99.1 is deemed to be furnished and shall not be deemed to be "filed" for purposes of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), nor shall such information and Exhibit be deemed incorporated by reference in any filing under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Perficient, Inc. Press Release,dated December 3, 2010, announcing the appointment Edward L. Glotzbach and James R. Kackley to Perficient, Inc.’s Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PERFICIENT, INC. Date: December 6, 2010 By: /s/ Paul E. Martin Paul E. Martin Chief Financial Officer Exhibit Index Exhibit Number Description Perficient, Inc. Press Release,dated December 3, 2010, announcing the appointment Edward L. Glotzbach and James R. Kackley to Perficient, Inc.’s Board of Directors
